Citation Nr: 0606646	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  05-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to 
August 5, 2004 and a rating in excess of 50 percent from 
August 5, 2004 for the service connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected PTSD.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran has indicated that his psychiatric 
symptoms relating to PTSD have grown progressively worse.  A 
recent private medical report indicates that the veteran had 
within recent months started taking medications, and for the 
first time he had recently started receiving mental health 
care treatment due to worsening symptomatology to include 
flashbacks, nightmares, lack of intimacy, difficulty sleeping 
and eating, irritability, loss of interest in virtually all 
activities, and a pessimistic view of the future.  In view of 
the above factors, the veteran should be afforded a current 
VA psychiatric rating examination that takes into account all 
current treatment records.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In this regard, all outpatient 
treatment records from the Grand Island VA outpatient clinic 
and the Lincoln Vet Center must be obtained.  

The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  As the Board's consideration of factors 
which are wholly outside the rating criteria provided by the 
regulation is error as a matter of law (See Massey v. Brown, 
7 Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)), the examiner is being furnished 
the pertinent excerpt from the Rating Code governing ratings 
of psychiatric disabilities so that the examiner may address 
the type of information needed by the Board to assign a 
rating to the veteran's disability.    

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name....100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships....70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide information regarding all mental 
health care treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all mental health 
treatment records from the Grand Island 
VA clinic and the Lincoln Vet Center.  
In particular, the RO should obtain from 
the veteran a comprehensive statement as 
to the amount of time lost from work due 
to PTSD symptoms in recent years.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  When the above records have been 
entered into the claims folder, the 
veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner and 
reviewed in conjunction with the 
examination.  All appropriate testing 
should be performed in connection with 
this examination in order to evaluate 
fully the veteran's condition.  A Global 
Assessment of Functioning score and an 
analysis of its meaning should be 
provided.  All rating criteria noted 
above must be addressed.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) to include consideration of an 
extraschedular evaluation should be 
issued and the veteran and his 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


